Citation Nr: 1342125	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.

3.  Entitlement to service connection for kidney failure, to include as secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When this case was before the Board in September 2012, the Board reopened the Veteran's claim for service connection for hypertension and heart disease and remanded those issues on the merits.  The Board also remanded the issue of service connection for kidney failure.  The case is now before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A relationship does not exist between the Veteran's currently-diagnosed hypertension and his military service, nor is it is secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.

2. A relationship does not exist between the Veteran's currently-diagnosed heart disease and his military service, nor is it secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.

3. A relationship does not exist between the Veteran's currently-diagnosed kidney failure and his military service, nor is it secondary to service-connected urethral stricture with contracture of bladder neck and cystitis.



CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by active military service, and may not be so presumed; his hypertension is also not secondary to his service-connected urethral stricture with contracture of bladder neck and cystitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

2.  The Veteran's heart disease was not incurred in or aggravated by active military service, and may not be so presumed; his heart disease is also not secondary to his service-connected urethral stricture with contracture of bladder neck and cystitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

3.  The Veteran's kidney failure was not incurred in or aggravated by active military service, and may not be so presumed; his kidney failure is also not secondary to his service-connected urethral stricture with contracture of bladder neck and cystitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 
Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claim for service-connection for hypertension, heart disease and kidney failure in a September 2012 decision.  The Board reopened the Veteran's claim for service connection for hypertension and heart disease and remanded the issues to the Appeals Management Center (AMC) for an opinion.  The Board also remanded the issue of service connection for kidney failure so that the AMC could obtain an opinion.  

An opinion was obtained in December 2012.  The examiner failed to provide a rationale for the opinion so the examiner was asked to provide another opinion with rationale.  The examiner provided an opinion in April 2013.  After such was completed, the RO was to readjudicate each of the Veteran's claims. 

The AMC/RO readjudicated the Veteran's service-connection claims hypertension, heart disease and kidney failure, on a direct and secondary basis, in an April 2013 Supplemental Statement of the Case (SSOC).  The claims folder has been returned to the Board for further appellate review.

Thus, the Board finds that there is compliance with all of its September 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in December 2007.  The Board acknowledges that this December 2007 letter did not provide notice for what elements are needed in secondary service-connection claim.  Despite this, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In this case, the Veteran has submitted evidence in support of his claim that his disabilities are secondary to his service-connected disability.  For this reason, the Board finds that the Veteran had actual knowledge of the evidence he needed to submit.

Concerning the VA's duty to assist, the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, VA and private treatment reports, and the Veteran's lay statements of argument.  The Veteran recently specified that he had no other information or evidence to submit.  See May 2013 SSOC Notice Response.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claims.  The Board also requested and received a medical opinion in July 2013 from Dr. D.A. Chief of Renal Section at JDD VA Medical Center.  The duty to assist has been fulfilled. 

Accordingly, the Board will proceed to a decision.  For the sake of economy, the Board will address all three service-connection claims in a common discussion below.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases, including hypertension and heart disease, may be presumptively service-connected if manifested to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.
(check if complete)

Analysis

The Board initially notes that the Veteran has not claimed that his currently diagnosed hypertension, heart disease and kidney failure are a direct result of his military service, and there is nothing in the record which suggests this to be the case.  Instead, he contends that the claimed conditions are secondary to his service-connected urethral stricture with contracture of bladder neck and cystitis.  See, e.g., the Veteran's January 2008 statement.   

The Board notes that the AMC adjudicated the Veteran's claims on both a direct and secondary basis in compliance with the Board's September 2012 remand.  See the AMC April 2013 Supplemental Statement of the Case.  In that connection, the Board's inquiry will similarly include analysis as to both direct and secondary service connection, as doing so does not prejudice the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Direct Service Connection

The issues will be discussed together as much of the evidence includes opinions on all three issues in a combined manner.

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the record clearly demonstrates that the Veteran has current diagnoses of hypertension, heart disease and kidney failure.  See Dr. I. treatment record dated in June 2005; see also Dr. L.'s treatment record dated in March 2007(noting diagnoses of hypertension, chronic kidney disease, congestive heart failure).  Element (1) of Hickson is therefore satisfied. 

With respect to Hickson element (2), the Veteran's service medical records do not indicate that hypertension, heart disease or kidney failure were present in service.  There is also no evidence that the Veteran's hypertension or heart disease began within one year after separation from service in 1956.  See 38 C.F.R. § 3.309(a).  Although an October 1956 service personnel record indicated that the Veteran was discharged for being "unsuitable".  The record indicates that he had a learning defect with manifestations of enuresis.  Shortly after discharge, the Veteran was diagnosed with stricture, urethra and contracture of bladder neck and cystitis.  See VAH Houston Texas treatment record dated in February 1957.  The Veteran has since been granted service connection for stricture, urethra and contracture of bladder neck and cystitis in an August 2003 RO decision.  

The record indicates that the Veteran was diagnosed with hypertension (at the earliest) approximately in June 1966.  See VA treatment record dated in June 1977 (the Veteran reported being diagnosed with hypertension 11 years earlier).  The Veteran kidney failure was diagnosed approximately around the year 2000.  See Dr. L.'s treatment record dated in August 2000.  Furthermore, the Veteran's coronary artery disease was diagnosed in 1992.  See April 2008 VA examination report.  His in-service treatment reports, to include his separation examination on November 5, 1956, were pertinently negative with respect to hypertension, heart disease or kidney failure.  The Board acknowledges that the Veteran filed a claim in November 1957 for kidney trouble, but all the evidence indicates that the Veteran was referring to his urethral stricture with contracture of bladder neck and cystitis as he had no kidney problems at that time.  The Veteran has not asserted that any of his claimed disabilities had their onset in service, or that he started experiencing symptoms of such disabilities in service and continuously thereafter, and the record does not so suggest.  Accordingly, in-service disease or injury is not shown, and Hickson element (2) is not satisfied.  The Veteran's direct service-connection claims therefore fail on this basis. 

For the sake of completeness, the Board also finds that there is no evidence of a nexus between any of his current disabilities and his military service.  

In December 2012, Dr. K. reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension, heart disease, and kidney failure were etiologically related to his active service, caused by, permanently worsened, or aggravated by service-connected urethral stricture with contracture of bladder neck and cystitis.  He found that the etiology of his hypertension was family history and obesity.  Etiology of his coronary artery disease was family history, hypertension, hyperlipidemia, and diabetes mellitus.  He found that the etiology of his kidney failure was nephrosclerosis from poorly controlled hypertension and diabetic nephropathy.  

In an April 2013 addendum opinion, Dr. K. explained that the Veteran had a longstanding history of hypertension and diabetes which, according to his treating physician, are the etiology of his renal failure.  

In July 2013, the Board obtained an opinion from Dr. D. A., Chief of the Renal Section at JDD VAMC.  The examiner provided his opinion after reviewing the claims file and opinions already of record.  The physician opined that it was not at least as likely as not that the Veteran's currently diagnosed hypertension had its onset in, or is otherwise related to the Veteran's active service.  The physician noted that his hypertension likely dated back to 1966 and was poorly treated with an element of noncompliance.  

Dr. D.A. also opined that it was not as likely as not that the Veteran's currently diagnosed coronary artery disease had its onset in, or is otherwise related to the Veteran's active duty service.  The Veteran was diagnosed with coronary artery disease in 1992.  The physician explained that the being hypertensive for 26 years, obese and having a strong family history, and high cholesterol were his main risk factors and not lower urinary tract pathology.  

Dr. D.A. also opined that it was not at least as likely as not that the Veteran's currently diagnosed kidney failure had its onset in, or is otherwise related to the Veteran's active duty service.  Kidney failure was documented in 2000 with creatinine at 1.9 mg/dl.  

The Board places great weight on Dr. D.A. opinion as he reviewed the entire record and opinions prior to making his determination.  There is no positive opinion linking the Veteran's current disabilities to service.  Furthermore, the Veteran does claim this to be the case.  His contentions are that his current disabilities are due to service-connected disability which will discussed in detail below.  Hickson element (3) is not satisfied.  The Veteran's direct service-connection claims therefore fail on this basis as well.
Secondary Service Connection

As noted above, for secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Element (1) has been met for all three disabilities and was discussed above.

Next, there must be evidence of a service-connected disability.  Here, the Veteran was granted service connection for urethral stricture with contracture of bladder neck and cystitis in an August 2003 RO rating decision with an effective date of October 29, 1999.  Therefore, Wallin element (2) has been satisfied. 

Finally, with respect to element (3), nexus or relationship, there are several opinions of record and notes from treatment record which discuss the etiology of the Veteran's hypertension, heart disease and kidney failure.  The opinions are summarized below.

An August 2000 treatment record from Dr. L. opines that the Veteran had renal failure secondary to diabetic nephropathy, nephrosclerosis and/or the effects of Vioxx.  A September 2000 letter from Dr. L. to Dr. C. summarized this opinion.  

In an August 2001 letter, the Veteran's private physician, Dr. C., noted that there was a question as to whether or not bladder contraction can affect the Veteran's heart and renal dysfunction.  Dr. C. explained that if there was evidence of inadequate bladder drainage and resultant renal dysfunction, the answer is yes.  This could influence his blood pressure and congestive heart failure.  On the other hand, if there is no evidence of bladder or urinary tract outflow obstruction, then Dr. C. saw no direct relationship between the Veteran's heart, blood pressure and bladder dysfunction.  Dr. C. suggested that further urologic evaluation would be required to define this.  

In a July 2001 treatment record, Dr. A. opined that the acute components of the Veteran's renal failure were related to gastrointestinal bleeding which probably resulted in decreased perfusion of the kidney.  

The Veteran was afforded a VA examination in February 2008.  The physician assistant opined that it was less likely as not that the Veteran's chronic renal failure was due to his service-connected disorder.  She explained that the Veteran had a history of poorly controlled hypertension and had been diagnosed with diabetic nephropathy and renal sclerosis, a complication of severe hypertension.  The physician assistant referred to the July 2001 treatment record detailed above and explained that the physician at that time believed that maintaining control of the Veteran's hypertension would stabilize his kidney function.  At the time of the July 2001 treatment record, the Veteran's creatinine was 3.1.  

In April 2008, another physician assistant conducted a VA examination.  She opined that the Veteran's hypertension and coronary artery disease were not at least as likely as not due to his service-connected urethral stricture, but provided no rationale for her conclusion.  

In December 2012, Dr. K. reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension, heart disease, and kidney failure were etiologically related to his active service, caused by, permanently worsened, or aggravated by service-connected urethral stricture with contracture of bladder neck and cystitis.  He found that the etiology of his hypertension was family history and obesity.  Etiology of his coronary artery disease was family history, hypertension, hyperlipidemia, and diabetes mellitus.  He found that the etiology of his kidney failure was nephrosclerosis from poorly controlled hypertension and diabetic nephropathy.  

In an April 2013 addendum opinion, Dr. K. explained that the Veteran had a longstanding history of hypertension and diabetes which, according to his treating physician, are the etiology of his renal failure.  He further noted that he could find no documentation nor logical explanation of how urethral stricture caused, contributed, or aggravated the Veteran's renal failure.  Dr. K. noted that if further review was needed, an evaluation should be done by a nephrologist.  

In July 2013, the Board obtained an opinion from Dr. D. A., Chief of the Renal Section at JDD VA Medical Center (VAMC).  Dr. D.A. found that it was not as likely as not that any diagnosed hypertension was related to or cause or aggravated by the Veteran's service-connected urethral stricture with contracture of bladder neck and cystitis.  He explained that he agreed with Dr. C.'s August 2001 opinion that as long as urethral stricture and bladder pathology did not cause complete obstruction, with hydronephrosis resulting in kidney damage, hypertension cannot be linked to the lower tract pathology mentioned above.  Kidney ultrasound never showed hydronephrosis or, scarring consistent with old pyelonephritis, that could have resulted from spread of the lower tract UTI to the kidneys.  

Dr. D.A. also found that it was not at least as likely as not that any diagnosed coronary artery disease is related to, caused by, or is aggravated by the Veteran's service-connected urethral stricture with contracture of bladder neck and cystitis.  Instead, the main risk factors for his coronary artery disease were that he had been hypertensive for 26 years, obese, had a strong family history and high cholesterol. 

Dr. D.A. also found that it was not at least as likely as not that any diagnosed kidney failure was related to, was caused by, or is aggravated by the Veteran's service-connected urethral stricture with contracture of bladder neck and cystitis.  Dr. D.A. concurred with the medical opinions on records by the Physician Assistant who reviewed the chart and the nephrologist that followed him outside the VA.  Dr. D.A. gave more weight to hypertensive nephrosclerosis than diabetic nephropathy and no role to polycystic kidney disease.  Dr. D.A. also noted that acute chronic kidney disease episodes due to GI bleeding, hypotension due to over-diuresis, and heart failure with cardiac rhythm irregularities, are all well documented in the Veteran's record, and Dr. D.A. concurred with the causes of each of these incidents.

All of the medical opinions of record are not in favor of the Veteran's claims.  The Board acknowledges that the April 2008 opinion by the physician assistant is given less probative value as she provided no rationale.  In contrast, the Board finds that the thorough opinion provided by Dr. D.A. to have high probative value as he reviewed all of the medical opinions and treatment records in the file before providing an opinion with a detailed rationale.  As noted above, Dr. D.A. noted that the only way the Veteran's service-connected disability could be related to his claimed disabilities of hypertension, coronary artery disease or kidney failure is if the service-connected disability caused hydronephrosis and kidney damage which were never documented to have happened according to Dr. D.A.'s review of the file.  For these reasons, the Board concludes that the medical evidence of record does not show that the Veteran's service-connected disability caused or aggravated the Veteran's hypertension, coronary artery disease, or kidney failure. 

One treatment record notes the possibility of Vioxx causing or aggravating his kidney failure.  It was uncertain whether the Veteran was taking Vioxx for his service-connected disability and if so whether it caused or aggravated the Veterans' kidney failure.  Dr. D.A. responded to his inquiry in the negative.  He found that it was not at least as likely as not that the Veteran was taking Vioxx for his service-connected urethral stricture with contracture of bladder neck and cystitis at any time since 2007.  He explained that Vioxx is a prostaglandin inhibitor which is a Nonsteroidal anti-inflammatory drug (NSAID) that is used to treat arthritis and degenerative joint disease.  These diagnoses of arthritis and degenerative joint disease were mentioned on the record in July 2002.  Therefore, Dr. D.A. concluded that Vioxx intake was unrelated to the service-connected diagnosis.  Therefore, even if Vioxx was aggravating his kidney failure, it was taken for other diagnoses and not for his service-connected disability.    

The Board has considered the Veteran's statements that his hypertension, coronary artery disease and kidney failure are due to his service-connected urethral stricture with contracture of bladder neck and cystitis.  The Board finds the Veteran's statements to be credible.  However, as to whether the Veteran is competent to opine that his current disabilities are related to his service-connected disability, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this case, the Veteran's statements as to whether his hypertension, coronary artery disease and kidney failure are due to his service-connected urethral stricture with contracture of bladder neck and cystitis are statements as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Even if the Veteran were competent, the probative value of his general lay assertions is of lesser probative value than the specific and reasoned opinions of trained health care professionals discussed above.

Therefore, element (3) of Wallin is also unsatisfied.  The Veteran's claims fail on this basis as well. 

Conclusion

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension, coronary artery disease and kidney failure, on a direct and secondary basis.  As the evidence of record is not in relative equipoise, the benefit-of-the-doubt rule is not for application.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for kidney failure is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


